PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/937,890
Filing Date: 24 Jul 2020
Appellant(s): AIREON LLC



__________________
Luke K. Pedersen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/21/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” No rejections are withdrawn and no new rejections are provided herein.
(2) Response to Argument
At the outset, it is noted that the published application to Petkus et al contains errors in the transcription of several equations from the actual patent application that was filed.  For example, the equations at [0038]/[0039] for equation (1) as well as the definitions of the TDOA (ri,l)/FDOA (r’i,l) were erroneously transcripted to two ranges/range rates with a subindex “i” instead of one subindex “i” and one subindex “l”.  It is noted that this issue does not affect how the art was construed or applied from the Final rejection relative to this Examiner’s Answer, nor does it affect anything related to the thrust of the rejection.
The Appellant argues that the prior art combination of Petkus et al in view of Peach and either one of Andersson or Picard et al do not disclose the claimed subject matter. Specifically, the Appellant argues the combination fails to suggest/disclose “determining, at the central processing system, a measure of the likelihood that the self-reported position of the transmitter is valid based on the time difference between the first and second arrival times and an expected time difference between the first and second arrival times based upon the respective positions of the first and second satellite-based receivers and the self-reported position.” It is noted that the documents to Andersson or Picard et al, showing the obviousness of substituting ADS-B for AIS, are not addressed in the Appeal or this Examiner’s Answer since they are not directed to the argued point of invention.
Appellant states on pages 10-11, that the Office Actions assert that Petkus et al determine an expected location based on using at least one TDOA and use such expected location to validate a reported location, and that Peach is relied upon for a suggestion of calculating a propagation delay using a known satellite location and an accurately known time of reception which can be compared to a directly measured value to determine the reliability of the reported position.  The Appellant concludes that this is not suggestive of “determining, at the central processing system, a measure of the likelihood that the self-reported position of the transmitter is valid based on the time difference between the first and second arrival times and an expected time difference between the first and second arrival times based upon the respective positions of the first and second satellite-based receivers and the self-reported position.” However, the rejection states Petkus et al teach “geographic location is determined using at least one of a Time Difference of Arrival (“TDOA”) determined based on Time of Arrival (“TOA”) measurements made by the first satellites.” As such, the computing device uses time of arrival measurements as the basis for computing location and uses time of arrival measurements from two satellites to determine a TDOA, see for example [0008]/[0029]/[0038] of Petkus et al. The TDOA(s) “are used to validate the vessel location information contained in the maritime message” [0029]. The validation is determined by measuring a likelihood of validity as taught by “. . . comparing the calculated vessel position to a reported vessel position. If the calculated vessel position matches or substantially matches the reported vessel position to a certain degree (e.g., within <25 percent degree of difference or within >75 percent degree of similarity with regard to latitude and/or longitude), then the reported vessel position is deemed to be valid. In contrast, if the calculated vessel position does not match or does not substantially match the reported position to a certain degree, then the reported vessel position is deemed to be invalid” [0030].   Petkus et al identically disclose the first three sub-paragraphs and the fifth sub-paragraph of claim 1 as well as determining at a central processing system, a measure of the likelihood that the self-reported position of the transmitter is valid based on the time difference between at least first and second arrival times (which is/are used to determine a location) as well as information related to the self-reported position. As noted in the Final Rejection, Petkus et al differ from the claimed subject matter since the information used for determining a likelihood of validity is related to the self-reported position as opposed to the claimed expected TDOA which is based on the positions of the first and second satellite-based receivers and the self-reported position. In other words, Petkus et al compare the two positions, i.e. the self-reported (via the message) and measured (via the time difference between the first and second arrival times), to determine a measure of the likelihood of validity rather than decomposing the self-reported position into an expected time difference of arrival. The algorithm for the measured position is exemplified in Petkus et al [0038]. It is inherent that in order to determine location based on TDOA in Petkus et al, the satellite positions are known quantities, where si = [xi, yi, zi]T denotes the satellite locations. This is also seen to be true based on the teachings of Peach, e.g. [0099]. As a result, Petkus et al are deemed to have the following information available at the signal processing and distribution center: (1) the self-reported position transmitted by the vessel transceiver and relayed by a plurality of satellites, (2) the known positions of the satellites associated with the satellite-based receivers, e.g. thewell-known and conventional Iridium satellites, (3) and the measured time of arrivals used for determining one or more TDOAs. Petkus et al use the above information to measure the likelihood of validity of the self-reported position. Thus, the same information available to the central processing system set forth in the claims is also available at the signal processing and distribution center in Petkus et al. The difference between the prior art and the claimed subject matter can thus be narrowed down to use of intermediary results (expected time information/measured information) as opposed to final results (the self-reported position/measured position). The Appellant argues that the prior art does not disclose determining and using expected TDOAs.  As set forth in Peach, 
“one conventional system checks reported position by determining the propagation delay from the ship to the satellite and comparing this to a predicted delay based on the reported ship position as compared to the satellite position,” [0059]; 
“(s)atellite detection also enables a number of auxiliary parameters or message characteristics to be determined, some of which may be useful to characterize individual transmitters, and some of which may be useful to characterize the locations of those transmitters. This enables a number of consistency checks to be performed, and allows anomalous messages to be flagged” [0064]; 
 “parameters and message characteristics that can be identified comprise: the arrival time of the AIS message signal (which can be used to determine propagation delay) [0066];” and,
“(g)iven the reported position of the transmitter contained in the AIS message, and assuming that the satellite location is accurately known at the time of reception, the propagation delay can be calculated, and this expected value compared to the directly measured value” [0084]. 
Thus, based on the teachings of Peach, one of ordinary skill in the art would find it obvious to modify Petkus et al by using information such as the propagation delay determined using the self-reported position and the known satellite position(s) to determine expected times of arrival for use in determining an expected time difference of arrival as a means to flag an anomaly, not requiring the additional step of determining a measured position using the TDOAs. Thus, the combination of Petkus et al and Peach are deemed to suggest to the artisan of the use of determining a measure of likelihood of validity based on the comparison of the measured TDOA with an expected TDOA in light of the availability of all the information needed to perform such in Petkus et al as set forth above, in view of the teachings of basing a validity/anomaly test on the basis of TDOA information, and in view of the conventionality of determining and using a signal characteristic, such as a propagation delay/time of arrival to ascertain expected values as taught by Peach. Thus, the Appellant’s argument is not persuasive.
Regarding claim 2, the Appellant remarks for the first time in the prosecution history, the prior art does not suggest “determining a three-dimensional surface comprising potential positions based on the time differences.” The argument is not persuasive, since it is well-known in the art that each TDOA inherently represents a three-dimensional hyperboloid of possible positions, and the intersection of two TDOAs and hence two hyperboloids also represents a three-dimensional set of possible positions, see at least Petkus et al in [0038]. The relationship between TDOA and object location represents a hyperbola in 2-D or a hyperboloid in 3-D coordinates with two receivers at the foci; this is the mathematical expression for such. Thus, the Appellant’s argument alleging novelty in the determination of a three-dimensional surface comprising potential positions is not persuasive but rather is the basis of all TDOA radio positioning systems.
Regarding claims 3 and 5, the Appellant remarks for the first time in the prosecution history, that the prior art does not “determine a distance between the self-reported position and a point on the surface that is closest to the self-reported position and determining if the distance is within a defined range.” The argument is not persuasive since Petkus et al clearly set forth that the position, using plural TDOAs (each of which is representative of a three-dimensional surface, since the satellites exist is 3D space and the hyperbolic curve formed by an TDOA is similarly a 3D curve) or a combination of TDOA/FDOA, is compared to the self-reported position to determine how they match relative to a degree of similarity; the comparison of two positions inherently is represented by a distance and the degree of similarity is representative of how large/small that distance is. Thus, the Appellant’s argument is without support and contrary to the teachings of Petkus et al and thus not persuasive.
Regarding claim 4, the Appellant remarks for the first time in the prosecution history, the prior art does not suggest “determining an other three-dimensional surface based on an altitude component of the self-reported position; and determining a curve defined by the other three-dimensional surface, the curve comprising potential positions of the transmitter.” The argument is not persuasive since Appellant’s argument is without support and in view of the teachings in Petkus et al for constraining position solutions to an altitude constraint/surface, as supported at [0038], “(a)n exemplary algorithm that can be used to determine the location of the emitter is described in a document entitled ‘Geolocation of a known altitude object from TDOA and FDOA measurements’” wherein such a sentence suggests constraining the geolocation of the object by the known altitude.  Furthermore, the surface of the Earth also represents another three dimensional surface. Thus, the Appellant’s argument is without support and is not persuasive.
Regarding claim 6, the Appellant remarks for the first time in the prosecution history, the prior art does not suggest “the three-dimensional surface is a hyperboloid.” As one of ordinary skill in the art of radio positioning would clearly recognize, the curve formed by a TDOA in three dimensions is inherently a hyperboloid, see the equations in [0038] wherein the TDOA represents a curve of all positions with a predetermined range difference with the two satellites as the foci of the curve. Thus, the Appellant’s argument is without support and is not persuasive.
Regarding claim 9, the Appellant remarks for the first time in the prosecution history, the prior art does not suggest “wherein determining the measure of likelihood comprises: determining a three dimensional surface comprising potential positions of the transmitter based on: the time difference between the first and second arrival times, and respective positions of the first and second satellite based receivers.” Contrary to the Appellant’s opinion, a TDOA represents a hyperboloid surface that is representative of all of the possible range differences of the source/ship as received at the two satellites and it is clearly a three-dimensional surface.  Moreover, the curves are clearly and inherently formed on the basis of the positions of the satellites, otherwise, the curve could not be determined as is known in TDOA hyperbolic positioning systems. Thus, the Appellant’s argument is without support and is not persuasive.
Regarding claim 11, the Appellant remarks the prior art does not suggest the claimed subject matter particularly to the actual determination of an expected time difference and the measured time difference, as opposed to claim 1 which merely suggests that the measure of likelihood is “based on” an expected timed difference and a measured time difference since the prior art combination does not determine an expected time difference based on positions of the first and second satellite-based receivers and the self-reported position. The argument is not persuasive in view of the combined teachings of the prior art to Petkus et al and Peach.  As specified above, Petkus et al teach obtaining all of the information that is necessary to determine an expected time difference of arrival and Peach suggest using signal parameters and characteristics in order to ascertain predicted information, for example expected propagation delays based on the self-reported position and satellite positions. Based on Peach’s teachings for determining expected propagation delays, i.e. times of arrival, and the teachings of Petkus et al to determine TDOAs it would have been obvious to the artisan to combine the teachings thereof in order to use the expected propagation delays to determine expected TDOAs since it is well-known to use each as an indicator of likelihood of validity/anomaly of a self-reported position. Thus, the Appellant’s argument is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Gregory C. Issing/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
Conferees:
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        
/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                           
                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.